DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 7-20, the limitation in claims 7 and 12 to "the plurality of arms pivotally coupled with the cabinet liner” is unclear, because Applicant has the positively recited the “‘cabinet liner,” applicant should use intended use language such configured, capable or operable. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub No.: US 20210095916 A (“Park et al.”).
Regarding Claims 1-4, Park et al. discloses (refer to Figs. 3 and 11-17C) CLAIM 1- a shelf assembly for an appliance, comprising:
a shelf support (shelf rods 207) operably coupled with a cabinet liner (via 211,212, see Fig. 9 above) ; first and second supports (211, 212) positioned below the shelf support, wherein the first and second supports are positioned on opposing sidewalls of the cabinet liner;
a rear shelf portion (202) slidably supported on the shelf support between rearward and forward positions;
a front shelf portion (3, 203) positioned adjacent to the rear shelf portion and movable between a raised position and a lowered position; 
a plurality of rotatable arms (250, 270 at each side) configured to support the front shelf portion, wherein each rotatable arm (250, 270)of the plurality of rotatable arms is operably coupled with one of the first and second supports ( via 205, 206) at a first end and is further operably coupled with the front shelf portion at a second end; and 
a connecting arm (240) interconnecting the rear shelf portion (202) and the front shelf portion (203); CLAIM 2-wherein the front shelf portion (203) is substantially co-planar with the rear shelf portion (202) when the front shelf portion (203) is in the raised position; CLAIM 3- wherein the front shelf portion (203) is substantially parallel with the rear shelf portion (202) and vertically spaced-apart from the rear shelf portion (202) when the front shelf portion (203) is in the lowered position; Claim 4- wherein the front shelf portion (203) rotates downward and forward from the raised position to the lowered position, and further wherein the rear shelf portion (202) moves from the rearward position to the forward position as the front shelf portion (203)moves from the raised position to the lowered position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-20, as best understood, are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: US 20210095916 A (“Park et al.”) in view of CN 109855381(“PAN”)
 	Regarding Claims 7 Park et al. discloses (refer to Figs. 3 and 11-17C) a shelf support  (shelf rods, 7, 207) operably coupled with a cabinet liner; a rear shelf portion (202) slidably coupled with the shelf support and movable between a forward position and a rearward position; a front shelf portion (203) positioned forward of the rear shelf portion and movable between a raised position and a lowered position; at least one rotatable arm (250, 270) configured to support the front shelf portion, wherein the at least one rotatable arm (250, 270) is operably coupled with the cabinet liner (via 205, 206) at a first end and is operably coupled with the front shelf portion (via 260) at a second end; and a connecting arm (240) operably coupled with the rear shelf portion (202)  at a first end  (via 230) and operably coupled with the front shelf portion (203) at a second end (via 260). 
Regarding Claims 12, Park et al. discloses (refer to Figs. 3 and 11-17C) a shelf assembly for an appliance, comprising: 
a shelf support (5, 6; 205, 206) operably coupled with a cabinet liner;
a rear shelf portion (202) slidably coupled with the shelf support between first and second positions; a front shelf portion (203)positioned forward of the rear shelf portion and movable between first and second positions, wherein the front shelf portion (203) is substantially co-planar with the rear shelf portion (202) when the front shelf portion is in the first position;
a plurality of rotatable arms (250, 270 at each side) interconnecting the front shelf portion (203) and the cabinet liner; and 
a connecting arm (240) interconnecting the rear shelf portion (202) and one of the rotatable arms of plurality of rotatable arms (250, 270 at each side.
	Park et al. discloses the claimed invention but does not disclose the plurality of rotatable arms interconnecting the front shelf portion and the cabinet
Liner.
	PAN discloses a similar invention having a plurality of rotatable arms (41, 42) interconnecting the front shelf portion and the cabinet liner, wherein each rotatable arm of the plurality of rotatable arms is pivotally coupled with the cabinet liner at a first end thereof and is further pivotally coupled with the front shelf portion at a second end thereof (as seen in Figs. 1-3)
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the shelf taught by Park et la could be configured so that each rotatable arm of the plurality of rotatable arms is pivotally coupled with the cabinet liner, to provide an improved effect way for moving the front shelf portion, similar to the shelves taught by PAN. As modified, each rotatable arm of the plurality of rotatable arms is pivotally coupled with the cabinet liner
Regarding Claims 8-11 the combination discloses (Park et al.) wherein the rear shelf portion (202) is in the rearward position when the front shelf portion is in the raised position; Claim 9-wherein the rear shelf portion (202) is in the forward position when the front shelf portion (203) is in the lowered position; Claim 10- a rotation bracket (260) extending downwardly from the front shelf portion (203), wherein the second end of the connecting arm (240) is operably coupled with the rotation bracket (260), and further wherein the second end of one of the at least one rotatable arm (250, 270) is operably coupled with the rotation bracket (260); CLAIM 11- wherein the rear shelf portion (202) includes a downwardly extending connection bracket (230), and further wherein the first end of the connecting arm (240) is operably coupled with the connection bracket (23).
Regarding claims 13-20; the combination discloses (Park et al.) CLAIM 13-.a connection bracket (230) positioned on the rear shelf portion, wherein a first end of the connecting arm (240) is operably coupled with the connection bracket (230); CLAIM 14- the first and second supports (211. 212) positioned on opposing sidewalls of the cabinet liner and operably coupled with the plurality of rotatable arms (250, 270 at each side); CLAIM 15-, wherein the first and second supports (211, 212) are integrally formed with the shelf support (205, 206) as a unitary member (as seen in Fig. 12) CLAIM 16- wherein the front shelf portion (203) is substantially parallel with the rear shelf portion and vertically spaced-apart from the rear shelf portion (202) when the front shelf portion is in the second position; CLAIM 17- wherein the plurality of rotatable arms  (250, 270) includes first and second pairs of rotatable arms coupled to opposed sides of the cabinet liner (via 205, 206) and opposed sides of the front shelf portion (203); CLAIM 18- wherein the rear shelf portion (202) is in the first position when the front shelf portion (203) is in the first position; CLAIM 19- wherein the rear shelf portion (202) is in the second position when the front shelf portion (203) is in the second position; CLAIM 20- a rotatable plate (260) operably coupled with one of the front shelf portion (203).
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are not persuasive, because patentably is based on the claimed structure. Applicant argues that the shelf support is not operably connected to the cabinet liner. Examiner respectfully disagrees, as demonstrated above the shelf supports are cable of being connected to the liner via 211, 212 ,which is mounted on cabinet liner (as seen in Fig. 9). Thus, the rejection is maintained as presented above.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637